                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             WESTERN DIVISION

PATTY M. CONDLEY                                                                PLAINTIFF

V.                          NO. 4:18CV00439 BSM-JTR

NANCY A. BERRYHILL,
Deputy Commissioner for Operations,
performing the duties and functions not reserved
to the Commissioner of Social Security                                       DEFENDANT

                          RECOMMENDED DISPOSITION

        The following Recommended Disposition (“Recommendation”) has been sent

to United States Chief District Judge Brian S. Miller. You may file written objections

to all or part of this Recommendation. If you do so, those objections must: (1)

specifically explain the factual and/or legal basis for your objections; and (2) be

received by the Clerk of this Court within fourteen (14) days of this

Recommendation. By not objecting, you may waive the right to appeal questions of

fact.

I. Introduction:

        Plaintiff, Patty M. Condley (“Condley”), applied for disability benefits on

April 11, 2013, alleging disability beginning on December 5, 2012.1 (Tr. at 417).

After conducting a hearing on February 27, 2014, the Administrative Law Judge


1
 Condley’s date last insured is June 30, 2014, so the relevant time-period runs from December 5,
2012 through June 30, 2014. (Tr. at 417).
(“ALJ”) denied her application on September 11, 2014. (Tr. at 425). The Appeals

Council denied her request for review. (Tr. at 1). Thereafter, on July 27, 2015,

Condley filed a complaint in this Court, seeking remand. See Condley v. Social

Security Administration, 4:15-CV-00462 JTR, (E.D. Ark. October 18, 2016).

      In an order dated October 18, 2016, the Court reversed and remanded the

ALJ’s decision, with instructions to “further develop the record with necessary

medical information,” which at that point contained only two medical opinions,

those of reviewing state-agency doctors. (Tr. at 58, 70, 444).

      On November 28, 2016, the Appeals Council issued a remand order consistent

with this Court’s ruling, and instructed the ALJ to “take any further action needed

to complete the administrative record and issue a new decision…and offer

[Condley] the opportunity for a [second] hearing.” (Tr. at 448). Eight new medical

exhibits were obtained (Tr. at 576-713), and a second hearing was held on May 30,

2017. (Tr. at 386-413).

      In a decision dated September 9, 2017, the same ALJ again denied Condley’s

application for disability benefits. (Tr. at 374-379). She appealed that ruling to the

Appeals Council, which declined review of the ALJ’s decision. (Tr. at 1). Thus, the

ALJ=s decision now stands as the final decision of the Commissioner. Condley has

filed a Complaint seeking judicial review from this Court.

                                          2
       For the reasons stated below, the Court concludes that the Commissioner’s

decision should be affirmed.

II. The Commissioner=s Decision:

       The ALJ found that Condley had not engaged in substantial gainful activity

from the alleged onset date of December 5, 2012 through the date last insured of

June 30, 2014. (Tr. at 376). At Step Two, the ALJ found that Condley had the

following severe impairments: osteoarthritis and hypertension. Id.

       After finding that her impairments did not meet or equal a listed impairment

(Tr. at 376), the ALJ determined that Condley had the residual functional capacity

(ARFC@) to perform the full range of light work, except that she could only

occasionally climb, balance, crawl, kneel, stoop, or crouch. (Tr. at 377).

       Based on her RFC, the ALJ concluded that Condley was able to perform her

past relevant work as a teacher’s aide. (Tr. at 379). Thus, the ALJ found that Condley

was not disabled. Id.

III.   Discussion:

       A.   Standard of Review

       The Court’s function on review is to determine whether the Commissioner’s

decision is supported by substantial evidence on the record as a whole and whether

it is based on legal error. Miller v. Colvin, 784 F.3d 472, 477 (8th Cir. 2015); see

                                          3
also 42 U.S.C. § 405(g). While “substantial evidence” is that which a reasonable

mind might accept as adequate to support a conclusion, “substantial evidence on the

record as a whole” requires a court to engage in a more scrutinizing analysis:

       “[O]ur review is more than an examination of the record for the
       existence of substantial evidence in support of the Commissioner’s
       decision; we also take into account whatever in the record fairly
       detracts from that decision.” Reversal is not warranted, however,
       “merely because substantial evidence would have supported an
       opposite decision.”

Reed v. Barnhart, 399 F.3d 917, 920 (8th Cir. 2005) (citations omitted).

      It is not the task of this Court to review the evidence and make an independent

decision. Neither is it to reverse the decision of the ALJ because there is evidence in

the record which contradicts his findings. The test is whether there is substantial

evidence in the record as a whole which supports the decision of the ALJ. Miller,

784 F.3d at 477.

      B.   Condley=s Arguments on Appeal

      Condley contends that substantial evidence does not support the ALJ=s

decision to deny benefits. She argues that: (1) the ALJ did not fully develop the

record consistent with the instructions of this Court and the Appeals Council; (2) the

ALJ erred at Steps Two and Four; and (3) the ALJ’s credibility analysis was

insufficient. After reviewing the record as a whole, the Court concludes that the ALJ


                                          4
did not err in denying benefits.

      Condley suffered from mild arthritis of the feet, knees, and hips. She received

conservative treatment, which included physical therapy and medication

management. Physical therapy significantly reduced her pain. (Tr. at 240-256).

      Two non-examining state-agency doctors reviewed records from Condley’s

PCP, her physical therapy clinic, and her foot and ankle clinic. (Tr. at 64-68). The

PCP observed that Condley’s hip pain diminished with a cortisone shot. (Tr. at 273).

The foot and ankle doctor found normal range of motion in the knee and ankle, with

5/5 muscle strength bilaterally. (Tr. at 239). He found a deviated hallux with edema.

Id. X-rays taken in June 2013 showed mild to moderate degenerative changes in the

ankle, feet, and knees. (Tr. at 288-296). Objective tests showing mild to moderate

conditions do not support a finding of disability. Masterson v. Barnhart, 363 F.3d

731, 738-39 (8th Cir. 2004). The state-agency doctors noted those x-ray results in

their opinions dated June 27, 2013 and July 25, 2013. (Tr. at 58, 70). Both state-

agency doctors concluded that Condley could perform light work. (Tr. at 58, 70).

There were no treating or examining medical source statements.

      After remand, the medical record was further developed, as directed by the

Court and the Appeals Council. (Tr. at 377). Indeed, 137 pages of new medical

evidence came before the ALJ prior to his decision. (Tr. at 576-713).

                                         5
      According to Condley, the ALJ should have presented the new medical

evidence to a consulting physician or the state-agency doctors, or recontacted a

treating physician to reevaluate the claim. However, most of the new evidence does

not relate to the relevant time-period. Id; (Tr. at 576-713). Furthermore, the portions

of the medical evidence that have a bearing on the relevant time-period were

properly discussed by the ALJ (only 2 out of 8 new medical exhibits related to the

relevant time-period). (Tr. at 377-379). As to that new medical evidence, the ALJ

noted that Condley’s hypertension was controlled with medication. Id. After

reviewing the new records from Condley’s PCP, the ALJ noted that, on multiple

occasions, her PCP observed that Condley had normal gait and balance, and

encouraged her to start Glucosamine for arthritis symptoms. Id. Normal examination

findings are not indicative of disabling pain. Gowell v. Apfel, 242 F.3d 793, 796 (8th

Cir. 2001).

      The ALJ also noted that Condley took Naproxen for her pain. (Tr. at 378).

The need for only conservative treatment contradicts allegations of disabling pain.

Smith v. Shalala, 987 F.2d 1371, 1374 (8th Cir. 1993).

      Finally, the ALJ discussed a letter from Owen Kelly, M.D., of River Valley

Orthopedics. (Tr. at 379). That letter was dated January 12, 2015, after the relevant

time-period. Dr. Kelly said that Condley had pretty significant arthritis, but the ALJ

                                          6
correctly pointed out that Dr. Kelly did not refer to any clinical labs or testing, and

he did not indicate any treatment dates or treatment plans. (Tr. at 365, 379). A

conclusory source statement has little evidentiary value when it cites to no medical

evidence and provides little or no elaboration. Anderson v. Astrue, 696 F.3d 790,

794 (8th Cir. 2012). Thus, the Court concludes that the ALJ based his decision on a

fully developed record and properly evaluated and considered the new medical

evidence developed after remand.

      Condley argues that the ALJ was obligated to order a consultative

examination. To the contrary, if such an examination had taken place, it would have

placed the physician in the position of using a current physical examination as a basis

for speculating about Condley’s medical condition and her resulting limitations

almost three years earlier, during the relevant time-period.

      Finally, because the new evidence revealed no new conditions and presented

only a few mild findings, as well as conservative treatment regimens, there was no

need for the ALJ to recontact the state-agency doctors. Their earlier opinions, which

were based on medical evidence generated during the relevant time-period, were still

consistent with the new evidence. Thus, nothing in the record, including the new

medical evidence, suggests that the state-agency doctors would have changed their

findings.

                                          7
      After the remand of this case, Condley had a year and a half to submit any

new medical evidence from the relevant time-period to bolster her case. It is well-

settled that a claimant has the burden of proving her disability – not the ALJ. Clark

v. Shalala, 28 F.3d 828, 830-831 (8th Cir. 1994). The ALJ is required to recontact a

treating or consulting physician or order further testing only if the medical records

presented do not provide sufficient evidence to make a decision on disability.

Martise v. Astrue, 641 F.3d 909, 926-7 (8th Cir. 2011). After carefully considering

the 700-page record, the Court concludes that substantial medical evidence supports

the ALJ’s decision and that the ALJ was under no obligation to conduct a fishing

expedition for more medical records.

      Finally, while Condley argues that the ALJ should have ordered a consultative

examination, it is important to note that both the District Court and the Appeals

Council instructed the ALJ to take only those actions necessary to complete the

administrative record. (Tr. at 441-449). The ALJ was not ordered to obtain a

consultative examination, and as previously explained, having a doctor guess about

a claimant’s medical condition and physical limitations, three or more years earlier,

makes little sense and would have been of little, if any, probative value.

      Next, Condley argues that the ALJ erred at Step Two in evaluating her severe

impairments. Specifically, she argues that the ALJ should have found her glaucoma,

                                          8
obstructive sleep apnea, and ganglion cysts to be severe impairments. Doc. No. 8-2

at 10. A claimant has the burden of proving that an impairment is severe, which by

definition significantly limits one or more basic work activities. Gonzales v.

Barnhart, 465 F.3d 890, 894 (8th Cir. 2006); see Bowen v. Yuckert, 482 U.S. 137,

141 (1987); 20 C.F.R. § 404.1521(a). If the impairment would have no more than a

minimal effect on the claimant’s ability to do work, then it does not satisfy the

requirement of Step Two. Page v. Astrue, 484 F.3d 1040, 1043 (8th Cir. 2007). A

diagnosis alone does not infer disability; there must be a functional loss establishing

the inability to engage in substantial gainful activity. See Trenary v. Bowen, 898 F.2d

1361, 1364 (8th Cir. 1990).

      Nothing in the record supports Condley’s claim that the above impairments

substantially limited her daily activities. Indeed, she could drive, shop, sew, work in

her yard, go to church, and do some chores. (Tr. 160-167). Similarly, no doctor

placed any restriction on her based on the above impairments, or based on any

impairment at all. A lack of physician-imposed restrictions may serve as a reason to

discredit a claimant’s credibility. Hensley v. Barnhart, 352 F.3d 353, 357 (8th Cir.

2003). Finally, Condley said that medicine controlled her glaucoma and a CPAP

helped her with sleep apnea. (Tr. at 41-44). Thus, the Court concludes that Condley’s

Step Two argument is without merit.

                                          9
       Third, Condley argues that her past work as a part-time “teacher’s aide” did

not reach the earnings level to qualify as substantial gainful activity “SGA,” so the

ALJ erred in considering the “teacher’s aide” job as past relevant work.2

       Condley argues that because her earnings were $5.00 less per month than SGA

level in 2002 and $7.00 less per month than SGA level in 2003, her past relevant

work did not meet SGA. Earnings below the guidelines are not always inconsistent

with SGA. See Pickner v. Sullivan, 985 F.2d 401, 403 (8th Cir. 1993) (earnings

below the guidelines will not conclusively show that an employee has not engaged

in SGA). In Pickner, the Court held that, because the past work involved significant

mental and physical activities, it was “substantial.” Id.

       Condley argues that because her work as a “teacher’s aide” was part-time, it

was not substantial. Pickner’s work as an apartment manager was also part-time, just

like Condley’s work as a teacher’s aide, and it required similar mental and physical

abilities: the regulations provide that part-time work, like Pickner’s and Condley’s

may still be considered “substantial.” 20 C.F.R. § 404.1572(a). The Pickner court


2
  SGA means work involving significant mental or physical activities that you do for profit. 20
C.F.R. § 404.1572. Condley argues that her earnings from three years as a part-time teacher’s
aide were not enough to reach SGA. The minimum monthly earnings required for SGA in the
period at issue for past relevant work are 2001: $740.00, 2002: $780.00, and 2003: $800.00.
https://secure.ssa.gov/poms.nsf/lnx/0410501015. Condley made approximately $10,998 per year
(or $916.00 per month) in 2001, $9300.00 per year (or $775.00 per month) in 2002, and
$9521.00 (or $793.00 per month) in 2003. (Tr. at 120).

                                              10
held that even though Pickner’s earnings were minimal, the work still comprised

SGA. Pickner, 985 F.2d at 403. Here, Condley’s earnings were not minimal: for the

relevant three-year period, the earnings were either above or right at the threshold of

SGA earnings (at most, only $7.00 per month below SGA). (Tr. at 120).

       Condley testified that she worked for “three years solid” as a teacher’s aide,

and she described in some detail the assignments that were consistent with the job

of teacher’s aide. (Tr. at 394-397). It is relevant, for the purposes of SGA, to consider

whether a claimant worked at the job for several years, and if it lasted long enough

for the person to do it properly.3 See Reeder v. Apfel, 214 F.3d 984, 989 (8th Cir.

2000); Fraser v. Colvin, 2013 WL 4483354, at *12 (D. Minn. Aug. 19, 2013); SSR

96-8p, n.2. The ALJ, having considered all of the factors required for work to be at

the SGA level, did not err in finding that Condley’s work as a “teacher’s aide”

qualified as past relevant work which rose to the level of SGA.

       Finally, Condley’s argument that the ALJ did not conduct a proper credibility

analysis is without merit. Social Security Ruling 16-3p, 2016 SSR LEXIS 4 (“SSR

16-3p”), removed the word “credibility” from the analysis of a claimant's subjective


3
 The three years that Condley spent learning and performing the job of teacher’s aide undermine
her argument that it was composite work, or work that involved significant elements of two or
more occupations and which could not be identified in the Dictionary of Occupational Titles. She
specifically testified that she worked as a “teacher’s aide.” And the past relevant work that the
ALJ said Condley could return to was “teacher’s aide.” (Tr. at 379).

                                               11
complaints, replacing it with “consistency” of a claimant’s allegations with other

evidence. SSR 16-3p became effective on March 28, 2016, and the underlying

analysis incorporates the same factors that were in place prior to the adoption of the

new rule. Martsolf v. Colvin, No. 6: 16-cv-00348-NKL, 2017 U.S. Dist. LEXIS 2748

(W.D. Mo. Jan. 9, 2017). The ALJ must still give consideration to all of the evidence

presented relating to subjective complaints, including: 1) prior work record; 2) the

claimant’s daily activities; 2) the duration, frequency, and intensity of pain; 3)

precipitating and aggravating factors; 4) dosage, effectiveness and side effects of

medication; and 5) functional restrictions. Polaski v. Heckler, 751 F.2d 943, 948 (8th

Cir. 1984).

      Here, the ALJ addressed Condley’s prior work record at the hearing. In his

decision, he addressed her daily activities, her level of pain, and her response to

treatment. (Tr. at 377-378). He also detailed clinical findings. Id. He properly

considered the consistency of Condley’s subjective complaints.

IV.   Conclusion:

      There is substantial evidence to support the Commissioner=s decision that

Condley was not disabled. The ALJ’s decision was based on an adequate and

sufficiently developed medical record; he did not err at Steps Two and Four; and he

properly evaluated Condley’s subjective complaints.

                                         12
     IT IS THEREFORE RECOMMENDED that the Commissioner’s decision be

AFFIRMED and that the case be DISMISSED, with prejudice.

     DATED this 9th day of April, 2019.



                                   ___________________________________
                                   UNITED STATES MAGISTRATE JUDGE




                                     13
